                                                                                       Page I of!




          Bridget Garrett

           From:                                       L:rayerandnewton.com]
           Sent             \11/ednesday, September:l3, 2015 3:16 PM
           To:              '\NS Massa, Ill'
           Cc:              'John Newton'
           Subject          Regions vs Driskill Ch 1:; 11-34102
           Attachments: PROOF OF INSURANCE.pdf; HOME O111/NERS INSURNACE AMENDED DECLARATION
                        PAGE.pelf

         Dear Mr. Massa,

         Attached please find proof of insurance for the above captioned case.

         Bridget Garrett
f ·      Chapter 13 Paralegal


         From:lle"~hz w::q#'p c l h , : - ~ w:qC p d(hu:lgg:;ihz =lla:p '#
         Sentlli: bgqlwgd iAl/hst,hp eb,;156A/5348#i='7<!SP
         To:li!': Va' dvvdAml'
         Cc:lgkd,.p ,:qj C p d jhulggq1,z =l:Jfr:p ,liEugjl!,oID"duillo,'
         SUbject:l!Jhj~m,,-__Jm

         Are you doing the Agreed Order?

         John P. Newton
         Mayer & Newton
         1111 Northshore Drive, Suite S-570
         Knoxville, TN 37919
         (865) 588-5111
         (865) 588-6143 (fax)
         johnnewton@mayerandnewton.com




                                                                                 .~ · PlAINTIFF'S
                                                                                 t..   •.EXH!f--
                                                                                       .. IJ1l .    >




      Case 3:18-cv-00102-JRG-DCP Document 37-18 Filed 09/18/19 Page 1 of 5 PageID #: 153
         9/23/2015
0
  -      ASSURANT Specialty                            HOMEOWNERS POLICY _
                           Property              NEW BUSINESS DECLARATIONS PAGE
                                                                      H~{28)

AIIERICAN REI.JABI.E INSURANCE COMPANY                                           YOUR PR0DUCER'S NAIIE AND .AllDRESS JS;
                                                                                  SHAFER INSURANCE AGENCY, INC. 1314
ASloclllnslnal:ampany
li55 EVIIIJB Van                                                                  1100 MARION ST. SUITE 1
Scullsdae,AZ~                                                                     KNOXVII.I.E. Thi 37921

                                                                                  Phooe It 885-546-0761
POI.ICY NIJIIIER: l28000900 01                                                    GENERAL AGENT
                                                                                  SOUTH & WESTERN GENERALAGCYINC9562
POIJCY TERM: E!feclive Date: 01/15113            ExJjralim Date: 01/15/14


PROPERTY INFORIIATIIN: DWEl.ilJNG I              YEAR        CONSTRUCTION TYPE
                                  1              1970        FRAME
llEDUCTllllE(SJAPPI.ED TO LOCAllOH:$1000 ALL OTHER PERII.SIS1000 HAll.1$1000 WINDSTORM

Named fnslsed & llaD!g Address:                                             i.acalian of Insured Ptoperty:
 REGINA DRISKILL                                                             3123.IOYCEAVE
 3123 JOYCE AVE                                                              KNOXVIU.E. lN 37921-6611
 IINOlllllll.ElN 37921~11                                                    KNOX




 11111---~-fclrtilllllll;_w__
·CO'IERAGES
       COVERAGE A- DWEUING
                                                                    an.....,._al_pogo:        SeeSCl£DUIEOFFORMS.
                                                                                                                        AIIOUNTDF
                                                                                                                        lNSIJRANCE
                                                                                                                           $95,000
                                                                                                                                        !'REIIIUII
                                                                                                                                          $1,021Ul0
       COVERAGE B-OTHER STRUCTURES                                                                                           59,500        lndll1ed
       COVERAGE C-PERSONAL PROPERTY                                                                                        $47,500         lnt:Uled
       CCM:RAGE D- LOSS OF USE                                                                                               $9,500        lndllfed
       COVERAGE E-PERSOfW. !.IAISll.lTY                                                                                   s100.000           $20.00
       COVERAGE F- UElllCAl PAYIIIENTS TO OlHERS                                                                             S500          lndu!led
'
I
I
j
J
'i
I
'
I
I
I
''
I
'



                                                                                                     APPLICATION FEE:                        530.00!'
                                                                                                                              TOTAL
     ......., Earned l'lemlllm:       :;100.00           BIiled lo: MORTGAGEEJUEM!OlllER                                   PRB111J11:      $1,070.00
                                                                                                                    TRANSACTION DA"IE: 01N5/13
                                                                                                                    ORIGINAL PRINT DATE: 01/16113
                                                                                                                                                INS
Case 3:18-cv-00102-JRG-DCP Document 37-18 Filed 09/18/19 Page 2 of 5 PageID #: 154
               ALL AMERICAN INSURANCE SERVICES

                 352-B LINDSAY ST.ALCOA TN 37701
                                865-681-3500




  Dear Sirs,

  My insured, Regina Driscoll, has had her home insured with Utica
  National since 01/15/2014 without a lapse. Enclosed is the dee page
  from last year and the current term. Please ,if you have any questions
  please call the number 865-681-3500 and ask for Dave Ryan agent.




                           Sincerely, David F. Ryan




Case 3:18-cv-00102-JRG-DCP Document 37-18 Filed 09/18/19 Page 3 of 5 PageID #: 155
---UTICA NATIONAL INSURANCE GROUP                    ALL AMERICAN INS SVCS INC
                                                     352 LIND.SAY ST., STE. C
  REPUBLIC FRANKLIN INSURANCE COMPANY
  180 GENESEE STREET                                 J>..LCOA, TN 37701
  NEW HARTFORD NY 13413-2299                         Pmducef'sCclle G0947 18651 681-3500 AGT
         NAMED INSURED ANO MAILING ADDRESS
                                                     POUCYNO. 4722274
    REGINA DRISKILL
                                                              HOMEOWNERS POLICY
    3123 JOYCE AVE
                                                         ***** AMENDED DECLARATIONS*****
    KNOXVILLE TN 37921
                                                     FROM JA.~ 15, 2014 TO JAN 15, 2015
                                                            AMENDED ON JAN 15, 2014 fOl
                                                      0   12:00 Noon   ~   12;01 AM. Std. rane at lhe Residence Premise




 COVERAGES                         SECTION I                     LIMITS OF LIABILITY
  A. DWELLING                                                             $     95,000
 B. OTHER STRUCTURES                                                             9,500
  C. PERSONAL PROPERTY                                                         66,500
  D. LOSS OF USE                                                               19,000
 THE DEDUCTIBLE FOR ALL SECTION I PERILS IS                                      1,000
 EXCEPT YOUR DED. FOR WINDSTOR,~ OR HAIL IS 2% OF THE COVA LIMIT                 1,900
                                           TOTAL ADJUSTED Bl'-.SE PREMIUM $    670.00
                                  SECTION II
 E. PERSONAL LIABILITY                          EACH OCCURRENCE-              100,000
 F. MEDICAL PAYMENTS TO OTHERS                  EACH PERSON                      1,000
                                              TOTAL SECTION II PREMIUM      INCLUDED
 ENDORSEMENTS/CREDITS/FEES:
 SPECIAL FOR."1                                        HO 00 03 (04/91)     INCLUDED
 IDENTITY RECOVERY COVER.~GE                           8-E-3544 (05/08)     INCLUDED
 WINDSTORM OR H.:etIL PERCENTAGE DEDUCTIBLE            HO 03 12 (10/93)     INCLUDED
 VANISHING DEDUCTIBLE                                  8-E-3626 (04/07)          10.00
 PERSONAL PROPERTY REPLACEMENT COST                    HO 04 90 (04/91)          80.00
 8-E-3653 (04/08)       8-L-1189 (04/91)     8-L-1646 (01/09)       8-L-2325 (04/11)
 8-L-936 (01/92)        HO 01 41 '.11/99)    8-L-2003 (01/10)       8-E-3371 (05/02)
 HO 04 96 (04/91)       8-E-3662 (09/08)     8-L-1820 (04/02)       8-L-2115 (01/10)
 8:_L-999P (03/07)
                                        SUBTOTAL                         $     760.00
                                        TOTAL POLICY PREMIUM             $     760.00
                                        NET PREMIUM CHANGE               $        0.00
 NP..ME CHP-.NGE
 R.~TING INFOR.~TION
 NOTE: WINDSTORM OR HAIL PERCENTAGE DEDUCIBLE ENDORSEMENT HO 03 12 PREMIUM OF
 $48.00- IS REFLECTED IN THE TO'i'AL F.DJUSTED BASE PREMIUM LISTED ABOVE.
  DWELLING IS OF FR1'.ME CONSTRUCTION, TERRITORY IS 34, PROTECTION CODE IS 03,
  YEAR OF CONSTRUCTION IS 1970, OCCUPIED BY 1 FAMILY
 THE DESCRIBED DWELLING IS PRIMARY




PREMIUM AMOD"NT TO BE REFLECTED ON NEXT BILLING NOTICE
UNI-BILL NO. 101016243
FORCOOIPANYUSEONLY,CONTINUED ON PAGE 2 AUlffORlZED REPRESENTATIVE       .,...J ._µl. ~
                                                          413134--3-07la~~---,FO-N____,__ _ __
                                                                                               IC
76000008    EH20931000     AGT
   Case 3:18-cv-00102-JRG-DCP Document 37-18 Filed 09/18/19 Page 4 of 5 PageID #: 156
F , C A NATIONAL INSURJu«:E GROUP                                  ALL AMERICAN LNS SVCS INC
                                                                   352 LINDSAY ST., STE. C
    REPUBLIC FRANKLIN INSURANCE COMPANY
    180 GENESEE STREET                                             ALCOA, TN 37701
    NEW HARTFORD NY 13413-2299                                     Pnxu:e(sColle G0947 1865) 681-3500 AGT
           """'8> INSURED AND I\IAIUNGA!JORESS                     POUCYNO. 4722274
      REGINA DRISKILL                                                      HOMEOWNERS POLICY
      3123 JOYCE AVE                                                  ***** RENEWAL CERTIFICATE*****
      KNOXVILLE TN 37921                                           FROM JAN 15, 2015 TO JAN 15, 2016




,-----------Coverage~~~;;~---~ ,!'lee a          premium   or irm ot iabily :S SOOWII br the coverage.

 COVERAGES                           SECTION I                   LIMITS OF LIABILITY
 A. DWELLING                                                              $    99,000
 B. OTHER STRUCTURES                                                             9,900
  C. PERSONAL PROPERTY                                                         69,300
  D. LOSS OF USE                                                               19,800
  THE DEDUCTIBLE FOR ALL SECTION I PERILS IS                                     1,000
 EXCEPT YOUR DED. FOR WINDSTORM OR HAIL IS 2% OF THE COVA LIMIT                  1,980
                                             TOTAL ADJUSTED BASE PREMIUM $      682.00
                                    SECTION II
  ~- PERSONAL LIABILITY                           EACH OCCURRENCE-            100,000
  F. MEDICP..L PAYMENTS TO OTfl.ERS               EACH PERSON                    1,000
                                                TOTAL SECTION II PREMIUM     INCLUDED
  ENDORSEMENTS/CREDITS/FEES:
  SPECIAL FORM                                           HO 00 03 (04/91)    INCLUDED
  IDENTITY RECOVERY COVERAGE                             8-E-3544 (05/08)    INCLUDED
  WINDSTORM OR fl.AIL PERCENTAGE DEDUCTIBLE              HO 03 12 (10/93)    INCLUDED
  VANISHING DEDUCTIBLE                                   8-E-3626 (04/07)        10.00
  PERSONAL PROPERTY REPLACEMENT COST                     HO 04 90 (04/91)        82.00
  8-E-3653 (04/08)       8-L-999P (03/07)      8-E-3662 (09/08)     8-L-1820 (04/02)
  8-L-936 (01/92)        8-L-1189 (04/91)      8-L-1646 (01/09)     8-L-2325 (04/11)
 HO 04 96 (04/91)        HO 01 41 (11/99)      8-L-2003 (01/10)
                                          SUBTOTAL                        $    774.00
                                          TOTAL POLICY PREMIUM            $    774.00
 RATING INFORMATION
 NOTE: WINDSTORM OR HAIL PERCENTAGE DEDUCIBLE ENDORSEMENT HO 03 12 PREMIUM OF
 $49. 00- IS REFLECTED IN THE TO'fAL ADJUSTED BASE PREMIUM LISTED ABOVE.
   DWELLING IS OF FRAME CONSTRUSTION, TERRITORY IS 34, PROTECTION CODE IS 03,
   YEP..R OF CONSTRUCTION rs 1998, OCCUPIED BY 1 FAMILY
 TF.E DESCRIBED DWELLING IS PRIMARY



    MORTGAGEE- REGIONS BA.IIIK DBA REGIONS MTG
                  PO BOX 200401 ISAOA. FLORENCE                 SC 29502
                 LOAN NUMBER:3006035640




 PREMIUM A."IOUNT TO BE REFLECTED ON NEXT BILLING NOTICE
 UNI-BILL NO. 101016243
 FORCOMPANYUSEONLY,CONTINUED ON PAGE 2                                                          IC
I  Case 3:18-cv-00102-JRG-DCP
 77400008    EH20931000 AGT         0~
                                        AUTHORIZED REPRESENTATIVE ,c-:-:-c,:
                                  Document 37-18 Filed4131 09/18/19
                                                                  340 Page 5 of 5 PageID #: 157
